972 F.2d 1346
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jorge Luis OCHOA-SANDOVAL, Defendant-Appellant.
No. 89-10553.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 5, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Jorge Luis Ochoa-Sandoval appeals his sentence under the Sentencing Guidelines and his jury conviction for one count of possession with intent to distribute over 100 kilograms of marijuana, in violation of 21 U.S.C. § 841(a)(1), and one count of conspiracy to possess with intent to distribute and to distribute over 100 kilograms of marijuana, in violation of 21 U.S.C. § 846.   The district court sentenced Sandoval to 100 months imprisonment and 60 months supervised release.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
Counsel's request to withdraw from an appeal based on an absence of appealable issues must be accompanied by a brief referring to any point that might arguably support the appeal.   Anders v. California, 386 F.2d 738, 744 (1967).   A court of appeals must make its own examination of the record to determine whether there are any appealable issues before it can act on counsel's motion to withdraw.   Penson v. Ohio, 488 U.S. 75, 82-83 (1988).


4
Counsel for Sandoval filed a motion to withdraw and a brief, pursuant to Anders, stating that there are no issues which merit appellate review and referring to points that might arguably support an appeal.   An independent review of the record reveals no issues that would support an appeal.   Accordingly, we affirm the district court's judgment and grant the motion of Donald W. MacPherson, Esq., to withdraw as counsel of record.   See Anders, 386 U.S. at 744-45.   Sandoval's motion for appointment of new counsel is denied.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3